Citation Nr: 9935298	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-39 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a gunshot wound to the right thigh.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to May 
1942 and from February 1943 to April 15, 1946.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in 1995, of 
the Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen a claim for 
entitlement to service connection for residuals of a gunshot 
wound to the right thigh.     

REMAND

In rating decisions dated in 1995, the RO determined that new 
and material evidence had not been received to reopen the 
claim for entitlement to service connection for residuals of 
a gunshot wound to the right thigh.  The veteran filed a 
timely appeal.  In an October 1997 decision, the Board 
determined that new and material evidence had not been 
received to reopen the claim for entitlement to service 
connection for residuals of a gunshot wound to the right 
thigh, and the veteran's claim was denied.  The Board 
determined that the newly submitted evidence was not material 
and the case was not reopened.  This determination, and the 
prior determinations by the RO, were based upon the finding 
that there was not a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both old and new, would change the prior outcome in 
accordance with the holding of the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The veteran filed a timely appeal with respect to the October 
1997 Board decision and a timely appeal of that decision was 
filed to the United States Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court).  In 
a Memorandum Decision issued in April 1999, the Court vacated 
the October 1997 Board decision and remanded that issue 
pursuant to 38 U.S.C.A. § 7252 (a) (West 1991), so that the 
new and material issue in the instant case could be 
readjudicated under the new and material evidence standard 
set forth by the Federal Circuit Court of Appeals in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the Federal Circuit Court of Appeals, in 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
invalidated the Colvin standard, upon which the RO and the 
Board had relied in deciding the new and material issue in 
the instant case, on the grounds that it could impose a 
higher burden on a veteran than imposed by 38 C.F.R. § 3.156.  
The Federal Circuit held that in order for new evidence to be 
considered new and material, the evidence must "contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where 
it will not eventually convince the Board to alter its rating 
decision."  Hodge, supra.  

In its memorandum decision dated in April 1999, the Court 
indicated that the holding of the Federal Circuit in Hodge 
has created such a low standard for presenting new and 
material evidence that virtually any new and marginally 
relevant evidence is material.  See [citation redacted].  The 
Court specifically noted that the evidence submitted by the 
appellant in the instant case might contribute to a more 
complete picture of the circumstances surrounding the origin 
of the appellant's injury or disability, and that the newly 
submitted evidence although not necessarily material, it is 
new and relevant to the issue of whether or not the appellant 
was deemed to have been on active duty at the time of his 
injury.  [citation redacted].  The 
Court noted that the appellant's period of service did not 
necessarily end at the date of discharge and the Court cited 
to 38 U.S.C.A. § 101(21)(E) (West 1991 and Supp. 1999) 
(active duty includes "authorized travel to or from such 
duty or service") and 38 C.F.R. § 3.6(b)(6) and (b)(7) 
(1999) (a person released from active duty "shall be deemed 
to have continued on active duty during the period 
immediately following the date of such discharge or 
release...required for him or her to proceed to his or her home 
by the most direct route...").  The Court also cited to 
Pacheco v. West, 12 Vet. App. 36, 38 (1998) (which held that 
the Board must account for authorized travel to or from such 
duty or service even though the service department 
established a date of discharge prior to the appellant's 
injury).  The Court stressed that in determining whether the 
appellant was in a travel status in 1946, at the time of the 
alleged injury, the law and regulations in existence at that 
time must be considered.   

The Board concludes that further adjudication of this matter 
may not be undertaken at this time.  In order to ensure due 
process of law, the Board finds that this matter must be 
remanded to the RO, so that the RO may readjudicate the 
petition to reopen the claim of entitlement to service 
connection for residuals of a gunshot wound to the right 
thigh in accordance with the standard for presenting new and 
material evidence as set forth in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the evidence 
is new and material, the RO should determine whether the 
appellant was in travel status in 1946, at the time of the 
alleged injury, and consider the laws and regulations with 
respect to authorizing travel, which were in effect at that 
time.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-adjudicate the petition 
to reopen the previously and finally 
disallowed claims of entitlement to 
service connection for residuals of a 
gunshot wound to the right thigh.  The RO 
must conduct a three-part analysis as to 
this issue, first, whether evidence 
submitted is "new and material" under 
38 C.F.R. § 3.156(a) as delineated in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); second, if it finds the evidence 
is "new and material" immediately upon 
reopening it must determine whether the 
claim is well grounded, based upon all of 
the evidence, presuming its credibility; 
and third, if the claim is well grounded 
to proceed to the merits, but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) had 
been fulfilled. Elkins v. West, 12 Vet. 
App. 209 (1999), (en banc),  see also 
Winters v West, 12 Vet. App. 203 (1999), 
(en banc).  When determining whether the 
evidence is new and material, the RO 
should consider whether the appellant was 
in travel status in 1946, at the time of 
the alleged injury, and the laws and 
regulations with respect to authorizing 
travel, which were in effect at that 
time.

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case to the appellant.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  No action is required of the 
appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


